— Judgment unanimously affirmed. Memorandum: The acts of sexual abuse committed upon separate victims during one continuous series of sexual acts constituted separate and distinct crimes, and the court properly imposed consecutive sentences (see, People v Smiley, 121 AD2d 274, 275-276, lv denied 68 NY2d 817; People ex rel. Eldard v La Vallee, 15 AD2d 611, lv denied 11 NY2d 642, cert denied 371 US 837). Modification of the sentence in the interest of justice is not warranted. (Appeal from Judgment of Wayne County Court, Parenti, J. — Rape, 1st Degree.) Present —Green, J. P., Pine, Balio, Boehm and Davis, JJ.